DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on June 28, 2021, September 28, 2021, June 22, 2022 and September 15, 2022 have been considered by the examiner.

Specification
The abstract of the disclosure is objected to because the abstract contains more than 150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Osterhout et al (U.S. Patent Number 9,423,842).
With regard to independent claim 2, although Osterhout et al teaches a wearable device comprising (Figures 3A, 3B and 3C): a frame configured for wearing by a user to hold one or more optical elements mounted on the frame within a field of view of the user (column 1, line 66-column 2, line 10); a first elongate temple (Figure 3A, element 304) moveably connected to the frame with an articulated joint (see annotated Figure 3A below), the first elongate temple configured for holding the frame in position when the frame is worn by the user (column 1, line 67-column 2, line 2); onboard electronic components carried by the frame (column 3, lines 38-49 and column 4, lines 65- 67), the onboard electronic components carried by the frame at a first end portion of the frame that extends longitudinally rearward to interface with a first temple (column 4, lines 65-67 and Figure 3A), the onboard electronic components comprising a heat source that generates heat during electrically powered operation thereof (column 10, lines 9-22); and a heat transfer device disposed within the frame and thermally coupled to the heat source (column 10, lines 38-56), Osterhout et al fails to explicitly teach the heat transfer device being configured to transfer heat from the heat source to an interface with the first elongate temple.  Osterhout et al does teach the heat transfer device to be configured to transfer heat from the heat source to the surrounding environment (column 10, lines 41-43), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the heat transfer heat, as taught by Osterhout et al, to another part of the frame to remove heat away from the wearer and provide comfort.

    PNG
    media_image1.png
    518
    776
    media_image1.png
    Greyscale

With respect to dependent claim 3, Osterhout et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 2, and further teaches such a wearable wherein the onboard electronic components are carried by the frame and the heat transfer device extends longitudinally rearward to transfer heat to the first elongate temple (column 10, lines 30-38 and Figure 10).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Yajima (U.S. Patent Publication 2016/0041395).
With regard to independent claim 16, although Yajima teaches smart glasses (Figure 2) comprising: a frame configured for wearing by a user to hold one or more optical elements and mounted on the frame within a field of view of the user (Figure 2, element 100 comprises frame element 105 housing optical elements 101 and 102), onboard electronic components carried by the frame (Figure 2, elements 103 and 104) and comprising a heat source that generates heat during electrically powered operation thereof (page 3, paragraph [0066]); and a heat sink configured to transfer heat from the heat source (Figure 4, element 105B thermally coupled to the heat source via element 83 and page 4, paragraph [0078]), Yakima fails to explicitly teach the heat sink transferring the heat through an articulated joint connecting the frame to the temple, but does teach the heat sink transferring heat from the heat source to the frame (element 105) which is constructed of elements 105A and 105B and further including an articulated joint (page 2, paragraph [0050], lines 6-8) such that heat is transferred through elements 105A and 105B through the articulated joint.  Therefor it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the smart glasses, as taught by Yajima, with a heat sink transferring het through an articulated joint to allow the smart glasses to fold for compactness.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-4, 6, 9, 10, 11 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 6, 7, 8, 10 and 11 of U.S. Patent Number 9,740,023. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim wearable devices/smart glasses comprising: a frame configured for wearing by a user to hold one or more optical elements mounted on the frame; onboard electronic components carried by the frame and generating heat; a first temple, and a heat transfer device.

Claims 2-4, 6 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9 and 15 of U.S. Patent Number 9,851,5853. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim wearable devices/smart glasses comprising: a frame configured for wearing by a user to hold one or more optical elements mounted on the frame; onboard electronic components carried by the frame and generating heat; a first temple, and a heat transfer device.

Claims 2, 5, 6, 10-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 9, 10 and 12-17 of U.S. Patent Number 10,317,700. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim wearable devices/smart glasses comprising: a frame configured for wearing by a user to hold one or more optical elements mounted on the frame; onboard electronic components carried by the frame and generating heat; a first temple, and a heat transfer device.

Claims 2-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent Number 11,086,140. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim wearable devices/smart glasses comprising: a frame configured for wearing by a user to hold one or more optical elements mounted on the frame; onboard electronic components carried by the frame and generating heat; a first temple, and a heat transfer device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL J COLLINS whose telephone number is (571) 272-2325. The examiner can normally be reached M-Th 5:30 a.m. - 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky L Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRYL J COLLINS/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
22 November 2022